Cockrell, J.,
concurring.
I agree with the conclusion reached by the court, but I do not concur in the construction placed upon Section 2803 of the General Statutes. In my opinion a railroad company may sell, lease or buy realty whether necessary for its use or not, under that section.
I think, however, that the right of way was reserved by necessary implication, so long as the company used it, and further that a bond affords inadequate protection to the public and to the railroad company from this added source of danger.